DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1,10 recites “the first flow path area, the deflector and the side wall of the outlet portion form a first flow path” where this is generally unclear as the figures show flowpath 100 moving along the deflector 15 and the sidewall of the outlet portion 10221 however it is unclear how this is occurring. Specifically it is unclear if outlet wall 10221 is a wall that extends into the mixing chamber 102 such that flow 100 can move along it. There is no disclosure to such an extending wall however, and as such it becomes unclear how the flow will be moving along the curved “hole” ie the exiting pipe lip.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,10 recites the limitation "the side wall of the exhaust intake", “the side wall of the outlet portion”, “the side wall of the second mixing chamber”.  There is insufficient antecedent basis for this limitation in the claim as they are not previously positively recited using such language as “a side wall” etc.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,7-8,10-11,16-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20170044958 to DeRudder.
As to claim 1,10, DeRudder discloses A mixer for use in a vehicle exhaust aftertreatment system, the mixer comprising: an exhaust intake channel (420, Fig 13), and the side wall of the exhaust intake channel comprising an injection opening (425), and the exhaust intake channel providing a first mixing chamber (A, below); a flow distributor positioned in the first mixing chamber (180) and comprising a first flow path area (B, Below; left half of vaporizer) and a second flow path area (C, below, right half of vaporizer); a first endcap (X, below); a second endcap (141, alternately 141 and Y below); and a deflector (190, acts as effective deflector as is in the flowstream, and further deflects as evaporator (Par 0062-0066); wherein the first endcap and the second endcap are set to be oppositely closed to form a second mixing chamber (118, Fig 9), and the second mixing chamber comprises an inlet portion (115) and an outlet portion (145) that are not concentrically arranged (Fig 9), and the inlet portion is connected to the first mixing chamber (115,118), and the deflector is positioned at the second mixing chamber (190, Fig 13), and the first flow path area (B, below), the deflector (190) and the side wall of the outlet portion (142) form a first flow path (Par 0062-0066 a portion of the flow that passes through the vaporizer 180 is taught to collect at the pipe 142 then to drop onto 190 where it is fully vaporized and passed into exit 145), and the second flow path area (C, below) and the side wall of the second mixing chamber (Y below) form a second flow path (best seen Figure 4), and the downstream end of the first flow path and the downstream end of the second flow path merge at the outlet portion of the second mixing chamber (both flows will merge and enter into 145; Par 0062-0066). [Further as the flows are not restricted to only what is cited in the claim, both flows exiting from each half of the vaporizer could pass along the walls, the tube 142, and the baffle 190 into 145 as well as any other identified flow regions defined as part of the flow passing through 180). [[Alternatively the mixing chamber is all of 110 with 142 being the baffle the outlet being 116, and as such the various flow streams would still meet the limitations of the claim as passing through all iterations as required and mixing in the process by outlet 116]].

    PNG
    media_image1.png
    608
    609
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    795
    528
    media_image2.png
    Greyscale



As to claim 2,11, DeRudder discloses the deflector is positioned between the inlet portion and the outlet portion of the second mixing chamber (190 is between 115 and exit 145 as taken along the flowroute disclosed Fig 4, Fig 13).
As to claim 7,16, DeRudder discloses (from above alternate interpretation) the inlet portion and the outlet portion of the second mixing chamber is on the same end of the second mixing chamber (320/115,116).
As to claim 8,17, DeRudder discloses the mixer further comprises a mounting seat used for mounting a doser, and the angle α between the axis of the mounting seat and the axis of the exhaust intake channel is 0°<α<90° (425).
As to claim 19, DeRudder discloses characterized in that the reducing agent is a urea solution (Par 0002).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2,5-11,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20170044958 to DeRudder in view of US Publication 20100319329 to Khadiya.
As claim 1,10, DeRudder discloses A mixer for use in a vehicle exhaust aftertreatment system, the mixer comprising: an exhaust intake channel (420, Fig 13), and the side wall of the exhaust intake channel comprising an injection opening (425), and the exhaust intake channel providing a first mixing chamber (A, below); a flow distributor positioned in the first mixing chamber (180) and comprising a first flow path area (any first area passing through 180 as will be discussed with replacement component from Khadiya below) and a second flow path area (any second area passing through 180 as will be discussed with replacement component from Khadiya below); a first endcap (X, below); a second endcap (141, alternately 141 and Y below); and a deflector (190, acts as effective deflector as is in the flowstream, and further deflects as evaporator (Par 0062-0066); wherein the first endcap and the second endcap are set to be oppositely closed to form a second mixing chamber (118, Fig 9), and the second mixing chamber comprises an inlet portion (115) and an outlet portion (145) that are not concentrically arranged (Fig 9), and the inlet portion is connected to the first mixing chamber (115,118), and the deflector is positioned at the second mixing chamber (190, Fig 13).
DeRudder does not expressly disclose a first flow path area acting opposite to a second flowpath area through 180 but does disclose how 180 is designed to vaporize the fluid from the injector (Par 0062-0066).
Khadiya discloses first flow path area (56,46 region Fig 5) acting opposite to a second flowpath area (58 region Fig 5) to vaporize a fluid and reduce particle size as expressly disclosed in DeRudder Par 0062-0066 (40, Abs).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify DeRudder to replace 180 with the vaporizer of Khadiya to help reduce particle size by increasing retention time of the fluid on surfaces exposed to exhaust heat (ie the fluid will evaporate more being on a large flat blade than passing through a wire mesh). Further this would act as a mere replacement of equivalent parts.
The resulting modified DeRudder would therefore disclose how the first flow path area (Khadiya : 56,46 region Fig 5), the deflector (190) and the side wall of the outlet portion (142) form a first flow path (Par 0062-0066 a portion of the flow that passes through the vaporizer (modified 180) is taught to collect at the pipe 142 then to drop onto 190 where it is fully vaporized and passed into exit 145), and the second flow path area (Khadiya : 58 region Fig 5) and the side wall of the second mixing chamber (Y below) form a second flow path (best seen Figure 4), and the downstream end of the first flow path and the downstream end of the second flow path merge at the outlet portion of the second mixing chamber (both flows will merge and enter into 145; Par 0062-0066). [Further as the flows are not restricted to only what is cited in the claim, both flows exiting from each half of the vaporizer could pass along the walls, the tube 142, and the baffle 190 into 145 as well as any other identified flow regions defined as part of the flow passing through modified 180). [[Alternatively the mixing chamber is all of 110 with 142 being the baffle the outlet being 116, and as such the various flow streams would still meet the limitations of the claim as passing through all iterations as required and mixing in the process by outlet 116]].
As to claim 2,11, DeRudder discloses the deflector is positioned between the inlet portion and the outlet portion of the second mixing chamber (190 is between 115 and exit 145 as taken along the flow route disclosed Fig 4, Fig 13).
As to claim 5,14, DeRudder discloses the first flow path area comprises a first airfoil, and the second flow path area comprises a second airfoil, wherein the first airfoil comprises a first flow direction structure, and the second airfoil comprises a second flow direction structure (Khadiya : 56,46 region; 58 region Fig 5).
As to claim 6,15, DeRudder discloses the first airfoil and the second airfoil are in a shape of a flat plate, and the angle between the extending direction of the first airfoil and the axial direction of the exhaust intake channel is a first angle, and the angle between the extending direction of the second airfoil and the axial direction of the exhaust intake channel is a second angle (180 as modified by 40 above; would have separate and distinct angles as claimed as airfoils are opposite).
As to claim 7,16, DeRudder discloses (from above alternate interpretation) the inlet portion and the outlet portion of the second mixing chamber is on the same end of the second mixing chamber (320/115,116).
As to claim 8,17, DeRudder discloses the mixer further comprises a mounting seat used for mounting a doser, and the angle α between the axis of the mounting seat and the axis of the exhaust intake channel is 0°<α<90° (425).
As to claim 9,18, DeRudder discloses substantially all the limitations of the claim(s) except for the angle α between the axis of the mounting seat and the axis of the exhaust intake channel is 20°<α<70°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the angle α between the axis of the mounting seat and the axis of the exhaust intake channel is 20°<α<70°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 19, DeRudder discloses characterized in that the reducing agent is a urea solution (Par 0002).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20170044958 to DeRudder as applied to claim 10 above in view of US Publication 20190388851 to Moulieres.
As to claim 20, DeRudder discloses the exhaust aftertreatment system further comprises an SCR catalyst (130; Par 0034), wherein the SCR catalyst is directly connected to the outlet portion of the second mixing chamber (130, 118), 
DeRudder does not expressly disclose a turbocharger and the turbocharger is directly connected to an inlet portion of the exhaust intake channel.
Moulieres discloses a turbocharger and the turbocharger is directly connected to an inlet portion of the exhaust intake channel (Par 0023).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify DeRudder to include a turbocharger and the turbocharger is directly connected to an inlet portion of the exhaust intake channel using the teachings of Moulieres to further scavenge power from the exhaust increasing overall efficiency while maintaining the highest temperature possible by close coupling it to the turbocharger to optimize reductant vaporization.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20170044958 to DeRudder in view of US Publication 20100319329 to Khadiya as applied to claim 10 above in view of US Publication 20190388851 to Moulieres.
As to claim 20, DeRudder discloses the exhaust aftertreatment system further comprises an SCR catalyst (130; Par 0034), wherein the SCR catalyst is directly connected to the outlet portion of the second mixing chamber (130, 118), 
DeRudder does not expressly disclose a turbocharger and the turbocharger is directly connected to an inlet portion of the exhaust intake channel.
Moulieres discloses a turbocharger and the turbocharger is directly connected to an inlet portion of the exhaust intake channel (Par 0023).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify DeRudder to include a turbocharger and the turbocharger is directly connected to an inlet portion of the exhaust intake channel using the teachings of Moulieres to further scavenge power from the exhaust increasing overall efficiency while maintaining the highest temperature possible by close coupling it to the turbocharger to optimize reductant vaporization.


Allowable Subject Matter
Claims 3-4,12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746